Case: 20-60549     Document: 00516149031         Page: 1     Date Filed: 12/30/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                    December 30, 2021
                                  No. 20-60549
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   Gilmar Batista De Andrade,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A078 966 396


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Gilmar Batista De Andrade, a native and citizen of Brazil, seeks review
   of a Board of Immigration Appeals (BIA) decision denying his motion to
   reopen. The petition for review is denied.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60549      Document: 00516149031           Page: 2     Date Filed: 12/30/2021




                                     No. 20-60549


          This court reviews the denial of a motion to reopen under a highly
   deferential abuse-of-discretion standard. Zhao v. Gonzales, 404 F.3d 295, 303
   (5th Cir. 2005). The BIA’s decision will be affirmed unless it is “capricious,
   racially invidious, utterly without foundation in the evidence, or otherwise so
   irrational that it is arbitrary rather than the result of any perceptible rational
   approach.” Id. at 303-04 (internal citation omitted).
          An in absentia removal order may be rescinded and the proceedings
   reopened if the alien demonstrates that he did not receive written notice of
   the hearing. 8 U.S.C. § 1229a(b)(5)(C)(ii); 8 C.F.R. § 1003.23(b)(4)(ii).
   Written notice “is not required if an alien has failed to keep the immigration
   court apprised of his current mailing address.” Gomez-Palacios v. Holder,
   560 F.3d 354, 359 (5th Cir. 2009). The government “satisfies the notice
   requirement for obtaining a removal order when it gives proper notice at the
   most recent mailing address the alien provided.” Hernandez-Castillo v.
   Sessions, 875 F.3d 199, 204 (5th Cir. 2017). Batista De Andrade admits that
   he never provided his address to the immigration court. He does not dispute
   that he was personally served with a NTA advising him of his obligation to
   provide an address. This portion of the petition for review is denied. Id.
          Regarding Batista De Andrade’s credibility argument, the BIA must
   “weigh the credibility of an affidavit in determining whether an alien has
   rebutted the presumption of notice.” Hernandez v. Lynch, 825 F.3d 266, 270
   (5th Cir. 2016). Batista De Andrade signed a document stating that an
   address in Texas would be his mailing address, and he did not provide an
   explanation of how someone else could have provided it. Under these facts,
   “[a]ny reasonable adjudicator” would not be “compelled to conclude” that
   the affidavit was credible. 8 U.S.C. § 1252(b)(4)(B). This portion of the
   petition for review is denied.
          The petition for review is DENIED.




                                           2